Title: James Madison to James Taylor, 21 December 1830
From: Madison, James
To: Taylor, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Decr. 21. 1830
                            
                        
                        
                        Your letter of the 15th. recd. by the last mail having made Mrs. Madison a partner in it, she has taken upon
                            herself the answer which I inclose: Her credit is too good to require an endorsement of her assurances of the
                            gratification afforded by the fulfilment of the long promised visit to us, or of the sincerity with which all the good
                            wishes conveyed in your letter, are returned. I cannot however but repeat for myself, my particular & affectionate
                            remembrances for Mrs. Taylor & your daughter. Be so good as to mention me in very kind terms to your brother
                            Hubbard & your son James, and all others who you know have a share in my cordial regards. Health & all
                            other happiness
                        
                        
                            
                                James Madison
                            
                        
                    